ON REHEARING.
Broyles, C. J.
On a careful reconsideration of this case, after the granting of the motion for rehearing, our opinion is that the *431trial court erred in sustaining the plea in abatement and in dismissing the case, after the introduction of evidence by the defendant to sustain the plea, and after said court had refused the plaintiff’s request to ie allowed to introduce evidence to controvert the plea. Furthermore, it is well settled that the order of a superior court judge sustaining a certiorari is in effect the first grant of a new trial, and the rule that the discretion of the trial judge in granting a first new trial will not be disturbed applies to the sustaining of a certiorari by a judge of the superior court. Under this rule and the facts of the instant case the order of the superior court judge sustaining the certiorari should be, and is, affirmed.

Judgment adhered to.-

MacIntyre and Guerry, JJ., concur.